 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    TRAVIS L. HAMMONS,

 9                                  Plaintiff,             Case No. C18-0740-MJP-MAT

10           v.
                                                           ORDER GRANTING DEFENDANTS’
11    CHARLES MITCHELL, et al.,                            MOTION TO STRIKE

12                                  Defendants.

13

14          This is a civil rights action proceeding under 42 U.S.C. § 1983. This matter comes before

15   the Court at the present time on defendants’ motion to strike plaintiff’s declaration for entry of

16   default. This Court, having considered defendants’ motion, and the balance of the record, hereby

17   finds and ORDERS as follows:

18          (1)     Defendants’ motion to strike plaintiff’s declaration for entry of default (Dkt. 19) is

19   GRANTED. Defendants seek to strike the declaration for entry of default submitted by plaintiff

20   on October 1, 2018, arguing that plaintiff’s submission is procedurally deficient and, in any event,

21   that they are not in default because they timely filed their answer to plaintiff’s amended complaint

22   on September 19, 2018.       The Court need not address defendants’ argument regarding the

23   procedural deficiencies in plaintiff’s submission as the Court record confirms that defendants did,


     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 1
 1   in fact, timely file their answer to plaintiff’s amended complaint within 60 days after the date

 2   designated on the notice of lawsuit and request for waiver of service of summons. Plaintiff’s

 3   declaration for entry of default (Dkt. 18) is therefore moot and is STRICKEN from the record.

 4          (2)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for

 5   defendants, and to the Honorable Marsha J. Pechman.

 6          Dated this 17th day of October, 2018.

 7

 8                                                      A
                                                        Mary Alice Theiler
 9                                                      United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     ORDER GRANTING DEFENDANTS’
     MOTION TO STRIKE - 2
